Citation Nr: 0531165	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  05-05 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada



THE ISSUE

Entitlement to service connection for Hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from July 1978 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 RO rating decision which denied 
service connection for Hepatitis C.  Pursuant to an October 
2005 motion and the Board's granting thereof, this case has 
been advanced on the Board's docket under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

Hepatitis C is a result of receiving immunizations in service 
by means of a multi-use jet gun injector.


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, in a letter dated in August 2004, 
the veteran was notified of the duty to notify and assist 
requirements of the VCAA.  However, in light of the result 
here (a full grant of the claim for service connection), the 
Board finds that a detailed discussion of the VCAA is 
unnecessary.  Any potential failure of VA in fulfilling its 
duties to notify and assist the veteran is essentially 
harmless error.

B.  Service Connection for Peripheral Neuropathy

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In this case, the veteran contends that he received 
vaccinations in July 1978, upon entry into active duty, and 
that these injections were given by a type of air injector 
and were not sanitized between injections on recruits.  

The pertinent evidence of record will be briefly summarized.  
Service medical records show that the veteran received 
several vaccinations and immunizations upon his entry into 
service in July 1978.  Service medical records show no high 
risk activities other than on the veteran's entrance (and 
separation) examinations it was noted that he had two tattoos 
on his arms.  

Post-service private treatment records show that Hepatitis C 
was diagnosed in 2002, and that the veteran had elevated 
liver function tests in the years prior to that.

In August 2004 the veteran submitted his responses to the 
Risk Factors for Hepatitis C Questionnaire.  He responded 
"no" to intravenous drug use, intranasal cocaine use, high-
risk sexual activity, hemodialysis, sharing toothbrushes or 
razor blades, having a blood transfusion, and having been a 
healthcare worker.  He indicated he had tattoos, but that he 
did them himself with "indian ink" when he was 12 years old 
and claimed he did not share any needles.  He also claimed 
that the only non-sterile needles he ever had were the air 
injectors used in the Navy, and he also claimed that in the 
Navy multi-dose bottles were used.  

In a December 2004 letter, Dr. David Kohl, the veteran's 
treating physician, opined that the veteran had Hepatitis C 
"that likely was contracted when he received vaccinations 
from multi-dose vials when he was in the Navy in [the] late 
1970s".  Dr. Kohl noted that the veteran reported he never 
used intravenous drugs and had one tatoo that he had put on 
his shoulder himself with a sewing needle.  

In support of his claim the veteran has submitted several 
documents pertaining to Hepatitis C, Hepatitis B, and the use 
of multi-use jet injectors in service.  In one document, a 
June 2004 VBA fast letter, it was noted that the large 
majority of Hepatitis C virus infections can be accounted for 
by known modes of transmission, primarily transfusion of 
blood products before 1992 and injection drug use.  See VBA 
Fast Letter 04-13 (June 29, 2004).  The conclusion was that 
despite the lack of any scientific evidence to document 
transmission of the Hepatitis C virus with air gun 
injections, it was "biologically plausible".  The VBA fast 
letter indicated that it is essential that the report upon 
which the determination of service connection is made 
included a full discussion of all modes of transmission, and 
a rationale as to why the examiner believes the air gun was 
the source of the veteran's Hepatitis C.  

Received from the veteran in September 2005, along with a 
waiver of initial review by the RO, was a September 2005 
letter from a VA physician.  (The record reflects that this 
evidence was received beyond the 90 day period subsequent to 
the RO's certification of the appeal to the Board.  In 
November 2005, however, the Board granted the veteran's 
motion to have the Board accept new evidence and show good 
cause as to why the evidence could not have been submitted 
within the 90 day period.  Therefore this evidence may be 
considered by the Board herein.)  

In the September 2005 letter, the VA physician noted that the 
veteran was under her care and had been diagnosed with active 
Hepatitis C since 2002, and that a review of his records 
showed elevated liver function tests since 1987.  It was 
noted that the veteran denied a history of illicit drug use 
or sexual promiscuity, and had never received any blood 
transfusions.  He had two small tattoos on his arms which he 
administered himself as a child.  It was also noted that the 
veteran received immunizations by means of multi-use jet gun 
injectors while in service.  The VA physician indicated that 
a review of the medical literature, including a report from 
the CDC MMWR dated in June 1986, confirmed a high correlation 
between this method of immunization and Hepatitis C infection 
(the Board notes that this excerpt actually pertains to the 
Hepatitis B virus).  The VA physician also noted that a 
review of a document from the Department of Defense - 
Epidemiology Board dated in January 1998 strongly recommended 
that multi-use jet gun injectors not be used because of the 
risk of transmission of blood borne diseases.  The VA 
physician then opined that the veteran contracted Hepatitis C 
"from the use of jet gun injector [sic] during his 
vaccinations while in military service".  

When all of the evidence is assembled, the Board must decide 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

The Board notes that there are both private and VA medical 
opinions of record which support the veteran's claim.  The 
Board also notes that there is no negative or contrary 
evidence of record, other than the VBA Fast Letter 04-13 
which concluded that there had been no case reports of the 
Hepatitis C virus being transmitted by air gun transmission.  
The conclusion in the VBA Fast Letter, however, as noted 
above was that despite the lack of any scientific evidence to 
document transmission of the Hepatitis C virus with air gun 
injections, it was biologically plausible.  Both the 
veteran's private physician and the VA physician have 
essentially excluded the usual risk factors as the etiology 
of the veteran's Hepatitis C.  Moreover, these opinions 
contain information that is consistent with the evidence of 
record, together with the reasoning for the opinion given. 

Thus, given the positive medical evidence in support of the 
veteran's claim and considering the entire evidence of 
record, the Board will grant the claim.  The Board finds that 
the veteran's Hepatitis C was contracted in service as a 
result of his receiving shots via a multi-use jet gun 
injector, and therefore service connection for Hepatitis C is 
warranted.  




ORDER

Service connection for Hepatitis C is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


